Citation Nr: 1814686	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-34 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral hip disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Air Force from June 1961 to June 1973.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2014 decision of the Houston, Texas, Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board has determined that the Veteran must be afforded a VA examination towards development of the claim. The appeal is REMANDED as directed below.

1.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

2.  Reasons for the remand:

The Veteran has not been afforded a VA examination for his hips. 

Remand is also necessary to attempt to obtain private treatment records from Valley Baptist Hospital where the Veteran reported having hip surgery. 

3.  Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his claimed bilateral hip disorder that is not already in VA's possession. Specifically request authorization to obtain treatment records from Valley Baptist Hospital.

4.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran for bilateral hip complaints.

5.  Schedule the Veteran for a VA hips examination to obtain an opinion as to the nature and etiology of his bilateral hip disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether a right or left hip disorder originated in service or was caused by any in-service injury, disease, disorder, or event.

b.  whether a right or left hip disorder was caused by any service-connected disorder.

c.  whether a right or left hip disorder was aggravated by any service-connected disorder.

Service connection is currently in effect for recurrent right knee strain, recurrent left knee strain, chronic recurrent right ankle strain, chronic left ankle strain, advanced degenerative disc and facet disease, tinnitus, bilateral hearing loss, and internal and external hemorrhoids.

The examiner's attention is drawn to the following:

*Service treatment records:

--December 1966 record stating that the Veteran had complaints of pain in his low back and both legs. VBMS Entry 4/25/1973, p. 27.

--December 1966 hospital admission record indicating that the Veteran had arthritis of unknown etiology and pains in his legs. VBMS Entry 4/25/1973, p. 19.

--January 1967 hospital discharge report stating that the Veteran had complaints of pain in his back, right knee, and bilateral ankles on admission and that he was diagnosed with acute polyarthritis of an unknown etiology. VBMS Entry 4/25/1973, p. 26-27.

--April 1967 record stating that the Veteran had an excuse which was renewed for 90 days for rheumatoid arthritis. VBMS Entry 4/25/1973, p. 28.

--July 1970 examination report for working as a food handler which indicates that the Veteran's lower extremities and spine were normal. VBMS Entry 4/25/1973, p. 14-15. 

--January 1973 record stating that the Veteran had complaints of bilateral hip pain. VBMS Entry 4/25/1973, p. 6.

--April 1973 report of medical history where the Veteran indicated that he had swollen or painful joints and arthritis, rheumatism, or bursitis, and where the examiner wrote that the Veteran was hospitalized in December 1966 for arthritis of an unknown etiology in both knees and ankles, was treated with aspirin and bed rest, and had been asymptomatic since that time. VBMS Entry 4/25/1973, p. 1-2.

--April 1973 physical examination for service separation where the Veteran was normal except for notations of being overweight and having defective vision. VBMS Entry 4/25/1973, p. 1-2.

*October 2012 informal claim where the Veteran wrote that he was treated for arthritis in his knees and ankles in service and was told that it was spreading and was now in his hips and low back.

*January 2014 VA knee examination report stating that the Veteran reported severe pain in his back, hips, and knees in service; that he was hospitalized for about 45 days; that his ankles, knees, and hips were drained of fluid; that he was placed on an aspirin regimen; and that he was told he could have rheumatoid arthritis.

*January 2014 VA back examination report stating that the Veteran had a left hip replacement in October 2013.

*September 2014 VA Form 9 where the Veteran reported having had both of his hips replaced.

6.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




